Citation Nr: 1616219	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from August 1943 to February 1946.

 This appeal comes to the Board of Veterans' Appeals  (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2013, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's single service-connected disability, posttraumatic stress disorder (PTSD) with obsessive compulsive disorder (OCD), has not rendered him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for a TDIU was placed in appellate status by the Board in December 2013, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as stemming from his claim for a higher rating for his psychiatric disability.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  The Veteran here is service-connected for only one disability, PTSD with OCD, rated as 50 percent disabling.  Thus, the Veteran does not meet the schedular requirements for a TDIU.

However, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the Board cannot award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director, Compensation Service, and there was no such referral here, the Board will consider whether a remand for such referral is warranted.  The Veteran is not prejudiced by such consideration because the RO adjudicated the claim for a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) in its August 2014 supplemental statement of the case.  

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).
In so doing, the Global Assessment of Functioning (GAF) scores assigned by medical providers will be discussed.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) at 44-47.  A GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The record shows the Veteran completed 12 years of education and one year of college in the field of engineering.  Following service, he worked as a machinist from the age of 24 to the age of 55 when his plant closed.  At the age of 55 he went to work as a supervisor at another manufacturing company.  He worked there for around 10 years and experienced interpersonal conflict with his boss throughout that time.  He agreed to retire at the age of 64.  See, e.g., December 2010 VA examination report.  

In a November 2005 psychiatric VA treatment record, the provider stated that the Veteran's psychiatric condition had deteriorated since the World Trade Center tragedy.  His treatment plan was outlined, and the provider stated that he was unemployable.  He was assigned a GAF score of 41.  VBMS Entry 2/16/11, p. 10. 

In VA treatment records of May 2008, August 2008, January 2010, August 2010, June 2011, and May 2012, the Veteran was assigned a GAF score of 41.  Findings regarding his employability were not made.  VBMS Entry 5/12/14, pp. 78, 76, 54, 53, 46, & 27.

On VA examination in December 2010, the Veteran was diagnosed with mild PTSD with OCD.  Abnormalities were not documented on mental status examination, except for a mild impairment of memory consistent with age and level of activity, and reduced insight.  The examiner assigned a GAF score of 56.  At the end of the report, the examiner provided the conclusory statement that the Veteran was unemployable. 

In December 2013, the Board remanded the claim, in part, to obtain a VA examination, based on the fact that the December 2010 examiner had not specified whether the Veteran was unemployable due solely to his service-connected PTSD with OCD, his non-service-connected disabilities, or simply to his advanced age.

A VA examination was conducted in May 2014.  The examiner found that a symptom of the Veteran's psychiatric disability was a difficulty in adapting to stressful circumstances, including work or a worklike setting, and determined that overall, the disability was manifested by occupational and social impairment with reduced reliability and productivity.

In an August 2014 addendum opinion, the May 2014 examiner stated the Veteran experiences significant impairments in social and occupational functioning due to his PTSD.  He opined, however, "his degree of psychiatric disability alone, in my clinical judgment, does not render him unemployable."

The preponderance of the evidence is against the assignment of a TDIU.  Evidence in favor of the claim includes the November 2005 and December 2010 VA examiner's finding of unemployability.  However, neither the November 2005 provider nor the December 2010 examiner attributed the Veteran's unemployability solely to his service-connected psychiatric disability; rather, the basis for these conclusions is entirely unknown.  The low GAF scores of 41 assigned on multiple occasions during the appeal also offer some support of the claim.  However, the providers assigning these scores did not offer actual findings on whether the service-connected psychiatric disability precludes the Veteran from securing or following substantially gainful employment.  As such, the evidence in favor of the claim is of low probative value.
By contrast, the May 2014 VA examiner opined that, based on an examination of the Veteran and a review of the entire record, the severity of the Veteran's PTSD and OCD was not enough to cause unemployability.  As the opinion contains an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, it is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The only other evidence to the contrary of the May 2014 VA examination report is the competent and credible lay evidence.  However, the May 2014 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the Veteran's PTSD with OCD did not render him unable to secure or follow a substantially gainful occupation.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU as it indicates that the Veteran's service- connected disability does not produce unemployability.  On this record, the Board finds that no basis exists to warrant referral of the claim to the Director, Compensation Service, for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  January 2014 and April 2014 letters notified the Veteran of the requirements for a TDIU, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, and VA medical records (VAMRs).  The Veteran has not indicated the existence of any outstanding PMRs.  His most recent employment records were requested but are unavailable.  VBMS Entry 5/27/14.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ provided the Veteran with VCAA notice pertaining to his claim, and provided a VA examination responsive to the inquiries posed by the Board.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  






ORDER

Entitlement to a TDIU is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


